Exhibit 10.3

QUANTUM CORPORATION

CHIEF EXECUTIVE CHANGE OF CONTROL AGREEMENT

 

      

THIS CHIEF EXECUTIVE CHANGE OF CONTROL AGREEMENT (“Agreement”) is effective as
of this 1st day of April, 2003, by and between ­­­­­­[insert employee] (the
“Employee”) and QUANTUM CORPORATION, a Delaware corporation (the “Corporation”).

 

 

 

 

 

Recitals

 

 

 

 

 

A.   

Whereas, the Employee is the chief executive officer of the Corporation.

 

 

 

 

B.   

The board of directors of the Corporation has determined that it is in the best
interests of the Corporation and its stockholders to assure that the Corporation
will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Corporation.

 

 

 

 

C.   

The board of directors believes that it is important to provide the Employee
with compensation arrangements and stock benefits upon a Change of Control,
provided the Employee executes and does not revoke a release of claims in favor
of the Corporation in the event of his or her Involuntary Termination (as
defined below) following such Change of Control, which provide the Employee with
enhanced financial security, are competitive with those of other corporations,
and provide sufficient incentive to the Employee to remain with the Corporation
following a Change of Control.

 

 

 

 

D.   

In order to accomplish the foregoing objectives, the board of directors has
directed the Corporation, upon execution of this Agreement by the Employee, to
agree to amend and restate the terms of this Agreement as in effect since its
original effective date and to extend the terms of this Agreement as set forth
below.

 

 

 

 

E.   

Certain capitalized terms used in the Agreement are defined in Section 3 below.

 

 

 

 

In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of the Employee by the Corporation, the parties
agree as follows:

 

 

 

 

1.   

Change of Control Severance Benefits.  If the Employee’s employment terminates
at any time within eighteen (18) months after a Change of Control, then the
following shall apply:

 

 

 

     

(a)   

Voluntary Resignation; Termination For Cause.  If the Employee’s employment
terminates in a voluntary resignation (and not an Involuntary Termination), or
if the Employee is terminated for Cause, or if the Employee voluntarily accepts
a position within the Corporation below the level of vice president then the
Employee shall not be entitled to receive severance or other benefits except for
those (if any) as may be available under the Corporation’s severance and
benefits plans and policies existing at the time of such termination.

 

 

 

 

(b)

Involuntary Termination.  If the Employee suffers an Involuntary Termination,
then the Employee shall be entitled to receive a lump-sum severance payment
equal to:

 

 

 

 

(i)   

300% of the Employee’s then established Base Compensation;

 

 

 

 

(ii)   

300% of the Employee’s then established annualized All Inclusive Bonus Plan
(“AIBP”) target as in effect on the date of termination;

 

 

 

 

(iii)   

the pro rata share of  the Employees then established annualized AIBP target,
prorated up to the Employee’s date of termination; and

 

 

 

 

(iv)   

monthly reimbursements from the Corporation for the same level of health
coverage and benefits as in effect for the Employee on the day immediately
preceding the day of the Employee’s termination of employment; provided,
however, that (i) the Employee constitutes a qualified beneficiary, as defined
in Section 4980B(g)(1) of the Internal Revenue Code of 1986, as amended; and
(ii) the Employee elects continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), within the time
period prescribed pursuant to COBRA.  The Corporation shall continue to
reimburse the Employee for continuation coverage until one year after the date
of the Involuntary Termination.  The Employee shall be responsible for the
payment of COBRA premiums (including, without limitation, all administrative
expenses) for the remaining COBRA period.

 

 

 

 

(c)

Disability; Death.  If the Employee’s employment terminates due to the
Employee’s Disability or death, then such termination shall be treated as if it
were an Involuntary Termination and severance and other benefits shall be
provided in accordance with paragraph (b) above.

 

 

 

 

 

2.   

Option and Stock Acceleration.

 

 

 

     

(a)

Acceleration Upon Change of Control.  In the event of a Change of Control:

 

 

 

 

(i)   

Fifty percent (50%) of the then unvested portion of any stock option held by the
Employee under the Corporation’s stock option plans and outstanding at the time
of the Change of Control shall become vested and the Employee shall
automatically have the right to exercise all or any portion of such stock option
to the extent so vested in addition to any portion of the option exercisable
prior to the Change of Control;

 

 

 

 

(ii)   

Fifty percent (50%) of any unvested shares held by the Employee under any common
stock purchase agreement with the Corporation and outstanding at the time of the
Change of Control shall automatically become vested shares, and such shares
shall automatically be free of any right of repurchase to the extent so vested
in addition to any shares which were vested prior to the Change of Control.

Where the Change of Control results from a merger or consolidation of the
Corporation with any other corporation, such vesting shall occur prior to
consummation of such merger or consolidation, no less than ten (10) days prior
to such merger or consolidation.

 

 

 

 

     

(b)

Option Acceleration Following Change of Control.  Subject to the continued
employment of the Employee, after acceleration of vesting under paragraph (a)(i)
the remaining unvested portion of any stock option shall become fully vested
upon the first anniversary of the Change of Control (or the expiration date of
such stock option, if earlier).  If, however, the Employee’s employment
terminates within the twelve (12) month period following a Change of Control,
then, subject to Section 4 below, the exercisability of any stock option held by
the Employee shall be as follows:

 

 

 

 

(i)   

Voluntary Resignation; Termination for Cause.  If the Employee’s employment
terminates in a voluntary resignation (and not an Involuntary Termination), or
if the Employee is terminated for Cause, the Employee is entitled to exercise
any vested stock option (including an option vested under paragraph (a)(i)
above).

 

 

 

 

(ii)   

Involuntary Termination.  If the Employee suffers an Involuntary Termination,
then the portion of any stock option then held by the Employee that is not
vested and exercisable shall automatically become vested and exercisable.

 

 

 

 

(iii)   

Disability; Death.  If the Employee’s employment terminates due to the
Employee’s Disability or death, then such termination shall be treated as if it
were an Involuntary Termination for purposes of this Section 2.

 

 

 

 

     

(c)

Acceleration of Unvested Shares Following Change of Control.  Subject to the
continued employment of the Employee, any unvested shares following the
acceleration provided in paragraph (a)(ii) above shall vest on the date of the
first anniversary following the Change of Control.  If, however, the Employee’s
employment is terminated within the twelve (12) month period following a Change
of Control, then, subject to Section 4 of the Agreement, any shares held by the
Employee under any common stock purchase agreement with the Corporation shall
become vested shares as follows:

 

 

 

 

(i)   

Voluntary Resignation; Termination for Cause.  If the Employee’s employment
terminates in a voluntary resignation (and not an Involuntary Termination), or
if the Employee is terminated for Cause, then the Employee shall receive only
his or her vested shares (including the shares vested under paragraph (a)(ii)
above).

 

 

 

 

(ii)   

Involuntary Termination.  If the Employee suffers an Involuntary Termination,
then all of the Employee’s shares shall vest.

 

 

 

 

(iii)   

Disability; Death.  If the Employee’s employment terminates due to the
Employee’s Disability or death, then such termination shall be treated as if it
were an Involuntary Termination for purposes of this Section 2.

 

 

 

 

 

3.   

Definition of Terms.  The following terms referred to in this Agreement shall
have the following meanings:

 

 

 

     

(a)

Base Compensation.  “Base Compensation” shall mean the annual base salary the
Corporation pays the Employee for his or her services immediately prior to an
Involuntary Termination.

 

 

 

 

     

(b)

Change of Control.  “Change of Control shall mean the occurrence of any of the
following events:

 

 

 

 

(i)   

Any “person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) is or becomes the “beneficial owner” (as
defined in Rule l3d-3 under said Act), directly or indirectly, of securities of
the Corporation representing forty percent (40%) or more of the total voting
power represented by the Corporation’s then outstanding voting securities; or

 

 

 

 

(ii)   

A change in the composition of the board of directors of the Corporation
occurring within a six (6) month period, as a result of which fewer than a
majority of the directors are Incumbent Directors.  “Incumbent Directors” shall
mean directors who either (A) are directors of the Corporation as of the date
hereof, or (B) are elected, or nominated for election, to the board of directors
of the Corporation with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination (but shall not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Corporation); or

 

 

 

 

(iii)   

The stockholders of the Corporation approve a merger or consolidation of the
Corporation with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least fifty percent (50%) of the total voting power represented by
the voting securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition by the Corporation of all or substantially
all the Corporation’s assets.

 

 

 

 

     

(c)

Involuntary Termination.  “Involuntary Termination” shall mean (i) without the
Employee’s express written consent, the assignment to the Employee of any duties
or the reduction of the Employee’s duties, either of which results in a
significant diminution in the Employee’s position or responsibilities with the
Corporation in effect immediately prior to such assignment, or the removal of
the Employee from such position and responsibilities; (ii) without the
Employee’s express written consent, a substantial reduction of the facilities
and perquisites (including office space and location) available to the Employee
immediately prior to such reduction; (iii) a reduction by the Corporation in the
Base Compensation of the Employee as in effect immediately prior to such
reduction, other than a uniform reduction applicable to all executives
generally; (iv) a material reduction by the Corporation in the kind or level of
employee benefits to which the Employee is entitled immediately prior to such
reduction with the result that the Employee’s overall benefits package is
significantly reduced; (v) the relocation of the Employee to a facility or a
location more than 50 miles from the Employee's then present location, without
the Employee’s express written consent; (vi) any purported termination of the
Employee by the Corporation which is not effected for Disability or for Cause;
or (vii) the failure of the Corporation to obtain the assumption of this
agreement by any successors contemplated in Section 7 below.

 

 

 

 

     

(d)

Cause.  “Cause” shall mean (i) any act of personal dishonesty taken by the
Employee in connection with his or her responsibilities as an employee that is
intended to result in substantial personal enrichment of the Employee, (ii) the
conviction of a felony, (iii) a willful act by the Employee which constitutes
gross misconduct injurious to the Corporation, and (iv) continued violations by
the Employee of the Employee’s obligations to the Corporation under the
Corporation’s established personnel policies and procedures which are
demonstrably willful and deliberate on the Employee’s part after the Corporation
has delivered a written demand for performance to the Employee that describes
the basis for the Corporation’s belief that the Employee has not substantially
performed his or her duties.

 

 

 

 

     

(e)

Disability.  “Disability” shall mean that the Employee has been unable to
perform his or her duties under this Agreement as the result of his or her
incapacity due to physical or mental illness with or without reasonable
accommodation, and such inability, at least 26 weeks after its commencement, is
determined to be total and permanent by a physician selected by the Corporation
or its insurers and acceptable to the Employee or the Employee’s legal
representative (such statement as to acceptability not to be unreasonably
withheld).  Termination resulting from Disability may only be effected after at
least thirty (30) days’ written notice by the Corporation of its intention to
terminate the Employee’s employment.  In the event that the Employee resumes the
performance of substantially all of his or her duties hereunder before the
termination of his or her employment becomes effective, the notice of intent to
terminate shall automatically be deemed to have been revoked.

 

 

 

 

     

(f)

Disinterested Board.  “Disinterested Board” shall mean the board of directors of
the Corporation excluding those members of the board of directors, if any, who
are parties to agreements or arrangements identical to or substantially similar
to this Agreement.

 

 

 

 

 

4.   

Parachute Payments.

 

 

 

     

(a)

Excise Tax Gross-Up.  In the event that any payment or benefit received or to be
received pursuant to this Agreement (but determined without regard to any
additional payment required under this Section 4) (the “Severance Payments”),
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), or any similar or
successor provision to 280G, and (ii) be subject to the excise tax imposed by
Section 4999 of the Code or any similar or successor provision to Section 4999
(the “Excise Tax”), or any interest or penalties payable with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Employee
shall be entitled to receive from the Corporation an additional payment (the
“Gross-Up Payment”) in an amount such that after payment by the Employee of all
taxes (including any Excise Tax) imposed upon the Gross-Up Payment, the Employee
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Severance Payments.  For purposes of determining the amount of the Gross-Up
Payment, the Employee shall be deemed to (i) pay federal income taxes at the
highest marginal rates of federal income taxation for the calendar year in which
the Gross-Up Payment is to be made, and (ii) pay applicable state and local
income taxes at the highest marginal rate of taxation for the calendar year in
which the Gross-Up Payment is to be made, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.

 

 

 

 

     

(b)

Determination of Amount.  Subject to the provisions of this Section 4(b), all
determinations required to be made under Section 4(a), including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determinations, shall be made by
the public accounting firm that is engaged by the Corporation for general audit
purposes as of the date immediately prior to the Change of Control (the
“Accounting Firm”).  In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, the Corporation shall appoint another nationally recognized public
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder).  The
Corporation shall bear all expenses with respect to the determinations by the
Accounting Firm required to be made hereunder.  Any good faith determinations of
the Accounting Firm made hereunder shall be final, binding and conclusive upon
the Corporation and the Employee.  As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the determination by the
Accounting Firm, it is possible that Gross-Up Payments which will not have been
made by the Corporation should have been made (“Underpayment”) or Gross-Up
Payments are made by the Corporation which should not have been made
(“Overpayment”), consistent with the calculations required to be made
hereunder.  In the event that the Employee thereafter is required to make
payment of any Excise Tax or additional Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest, to the extent not already within the
Excise Tax, at the rate provided in Section 1274(b)(2)(B) of the Code) shall be
promptly paid by the Corporation to or for the benefit of the Employee.  In the
event the amount of the Gross-Up Payment exceeds the amount necessary to
reimburse the Employee for his or her Excise Tax, the Accounting Firm shall
determine the amount of the Overpayment that has been made and any such
Overpayment (together with interest at the rate provided in Section 1274(b)(2)
of the Code) shall be promptly paid by the Employee (to the extent he has
received a refund if the applicable Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of the Corporation.  The Employee shall
cooperate, to the extent his or her expenses are reimbursed by the Corporation,
with any reasonable requests by the Corporation in connection with any contests
or disputes with the Internal Revenue Service in connection with the Excise Tax.

 

 

 

 

 

5.   

At-Will Employment.  The Corporation and the Employee acknowledge that the
Employee’s employment is at will and may be terminated at any time and for any
reason, with or without notice.  On termination of the Employee’s employment,
the Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
available in accordance with the Corporation’s established employee plans and
policies at the time of termination.

 

 

 

 

6.   

Term, Amendment and Termination.

 

 

 

     

(a)

Term.  Subject to subsection (b) below, the terms of this Agreement shall
terminate upon the earlier of (i) the date that all obligations of the parties
hereunder have been satisfied, (ii) April 1, 2005, or (iii) eighteen (18) months
after a Change of Control.  A termination of the terms of this Agreement
pursuant to the preceding sentence shall be effective for all purposes, except
that such termination shall not affect the payment or provision of compensation
or benefits on account of a termination of employment occurring prior to the
termination of the terms of this Agreement.

 

 

 

 

     

(b)

Amendment and Termination.  This Agreement may be amended in any respect or
terminated by the unanimous resolution of the Disinterested Board, unless a
Change of Control has previously occurred.  If a Change of Control occurs, this
Agreement shall no longer be subject to amendment, change, substitution,
deletion, revocation or termination in any respect whatsoever.

 

 

 

 

     

(c)

Form of Amendment.  The Form of any proper amendment or termination of this
Agreement shall be a written instrument signed by a duly authorized officer or
officers of the Corporation, certifying that the amendment or termination has
been approved by the Disinterested Board in accordance with Section 6(b).

 

 

 

 

 

7.   

Successors.

 

 

 

     

(a)

Corporation’s Successors.  Any successor to the Corporation (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Corporation’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Corporation would be required to perform such obligations in the
absence of a succession.  For all purposes under this Agreement, the term
“Corporation” shall include any successor to the Corporation’s business and/or
assets which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.

 

 

 

 

     

(b)

Employee’s Successors.  The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

 

 

 

     

(c)

Employment By Subsidiaries.  If the Employee is employed by a wholly owned
subsidiary of Quantum Corporation, then (i) “Corporation” as defined herein
shall be deemed to include such subsidiary, and (ii) the effects intended to
result from a Change of Control under this Agreement shall apply to such
subsidiary, and the Employee shall be entitled to all the benefits and subject
to all the obligations provided herein.

 

 

 

 

 

8.   

Notice.

 

 

 

     

(a)

General.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid.  In the case of the Employee, mailed notices
shall be addressed to him at the home address which he most recently
communicated to the Corporation in writing.  In the case of the Corporation,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.

 

 

 

 

     

(b)

Notice of Termination.  Any termination by the Corporation for Cause or by the
Employee as a result of an Involuntary Termination shall be communicated by a
notice of termination of the other party hereto given in accordance with this
Section 8 of this Agreement.  Such notice shall indicate the specific
termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date (which shall be not more than fifteen (15) days after the giving of such
notice).  The failure by the Employee to include in the notice any fact or
circumstance which contributes to a showing of Involuntary Termination shall not
waive any right of the Employee hereunder or preclude the Employee from
asserting such fact or circumstance in enforcing his or her rights hereunder.

 

 

 

 

 

9.   

Release of Claims.  In order to receive any of the benefits provided for
pursuant to this Agreement upon the Employee’s Involuntary Termination, the
Employee (or his or her legal representative in the event of death or disability
as the case may be) shall be required to execute and not revoke a release of
claims (in a form provided by the Corporation) in favor of the Corporation.

 

 

 

 

10.   

Timing of Benefits.  Benefits provided for pursuant to this Agreement shall be
made as soon as is administratively practicable.

 

 

 

 

11.   

Miscellaneous Provisions.

 

 

 

     

(a)

No Duty to Mitigate.  The Employee shall not be required to mitigate the amount
of any payment contemplated by this Agreement (whether by seeking new employment
or in any other manner), nor shall any such payment be reduced by any earnings
that the Employee may receive from any other source.

 

 

 

 

     

(b)

Waiver.  No provision of this Agreement shall be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by the Employee and by an authorized officer of the Corporation (other than the
Employee).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

 

 

 

     

(c)

Whole Agreement.  No agreements, representations or understandings (whether oral
or written and whether express or implied) which are not expressly set forth in
this Agreement have been made or entered into by either party with respect to
the subject matter hereof.

 

 

 

 

     

(d)

Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

 

 

 

 

     

(e)

Severability.  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision hereof, which shall remain in full force and effect.

 

 

 

 

     

(f)

Arbitration.

 

 

 

 

(i)   

Employee and the Corporation agree that any dispute or controversy arising out
of, relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof, shall be
finally settled by binding arbitration to be held in Milpitas, California under
the National Rules for the Resolution of Employment Disputes supplemented by the
Supplemental Procedures for Large Complex Disputes, of the American Arbitration
Association as then in effect (the “Rules”).  The parties shall be entitled to
conduct discovery pursuant to the California Code of Civil Procedure.  The
arbitrator may regulate the timing and sequence of such discovery and shall
decide any discovery disputes or controversies between the Corporation.  The
arbitrator may grant injunctions or other relief in such dispute or
controversy.  The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration.  Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction.

 

 

 

 

(ii)   

The arbitrator(s) shall apply California law to the merits of any dispute or
claim, without reference to rules or conflicts of law.

 

 

 

 

(iii)   

Unless otherwise provided for by law, the Corporation and the Employee shall
each pay half of the costs and expenses of such arbitration.

 

 

 

 

(iv)   

THE EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION.  THE EMPLOYEE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, THE
EMPLOYEE AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, OR RELATING TO, OR IN
CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION,
PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT THIS
ARBITRATION CLAUSE CONSTITUTES A WAIVER OF THE EMPLOYEE’S RIGHT TO A JURY TRIAL
AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THIS
AGREEMENT.

 

 

 

 

     

(g)

No Assignment of Benefits.  The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (g) shall be void.

 

 

 

 

     

(h)

Withholding Taxes.  All payments made pursuant to this Agreement will be subject
to withholding of applicable taxes.

 

 

 

 

     

(i)

Assignment by Corporation.  The Corporation may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Corporation or to the Corporation
provided, however, that no assignment shall be made if the net worth of the
assignee is less than the net worth of the Corporation at the time of
assignment.  In the case of any such assignment, the term “Corporation” when
used in a section of this Agreement shall mean the Corporation that actually
employs the Employee.

 

 

 

 

     

(j)

Amendment of Option and Purchase Agreements.  The Corporation and the Employee
agree that the provisions of this Agreement shall supersede any conflicting
provisions of any stock purchase or stock option agreement of the Employee, and
the Corporation and the Employee agree to execute such further documents as may
be necessary to amend any such agreement.

 

 

 

 

     

(k)

Headings.  The headings of sections herein are included solely for convenience
of reference and shall not control the meaning or interpretation of any
provisions of this Agreement.

 

 

 

 

     

(l)

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

 

 

 

 



 

      

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Corporation by its duly authorized officer, as of the day and year first
above written.





        

QUANTUM CORPORATION

/s/                                                          
Name: Shawn Hall                                         
Title: Vice President, General Counsel                     

 

EMPLOYEE

/s/                                            
Name:                                        
Title                                          

 



SIGNATURE PAGE OF CHIEF EXECUTIVE CHANGE OF CONTROL AGREMEENT